Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155175 (29)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155175
                                                                    COA: 335200
                                                                    Calhoun CC: 12-003310-FC
  CORY WILLIAM NELSON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  29, 2017 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2018
         t0326
                                                                               Clerk